Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

Employment Agreement dated October 27, 2004 effective as of November 1, 2004,
between Time Warner Telecom Inc. (the “Company”) and the employee whose name
appears on the last page hereof (the “Employee”). The Company shall employ the
Employee on the following terms and conditions:

 

1. Term. The Company hereby employs Employee and Employee hereby accepts such
employment upon the terms and conditions hereof for an initial term commencing
on November 1, 2004 (the “Effective Date”) and ending, subject to renewal or
termination as provided herein, on October 31, 2009 (the “Initial Term”);
provided, however, that this Agreement shall automatically continue for
successive one month periods thereafter (each such period being an “Additional
Term”) unless either party has delivered written notice of termination to the
other party no later than six months prior to the end of the Initial Term or 60
days prior to the end of any Additional Term. Sections 7 through 20 and 22
through 26 shall survive any termination of Employee’s employment under this
Agreement. The Employee hereby covenants that as of the Effective Date any
agreement between Employee and the Company, or any of its affiliates, entered
into prior to the date hereof, relating to Employee’s employment with such
entity, shall terminate as of, or have been terminated prior to, the Effective
Date.

 

2. Duties. Employee shall serve as Chairman and Chief Executive Officer or
subject to Section 5, in such other senior management position as the Company
shall determine. Subject to the foregoing, Employee shall perform such duties as
may be assigned by the Company to Employee from time to time, and shall travel
for business purposes to the extent reasonably necessary or appropriate in the
performance of such duties.

 

Employee shall perform such duties on a full time basis (subject to the
Company’s written policies on vacations, illness, government service, etc.
applicable to employees at Employee’s level in effect from time to time),
provided, however, that Employee shall not be precluded from devoting such time
to personal affairs as shall not interfere with the performance of his or her
duties hereunder. In performing his or her duties hereunder, Employee shall
comply with the Company’s policies and procedures in effect from time to time.
Unless Employee otherwise consents, the headquarters for the performance of
Employee’s services shall be the principal executive offices of the Company and
/or the Denver, Colorado area, subject to such reasonable travel as may be
appropriate or required in the performance of Employee’s duties in the business
of the Company.

 

3. Compensation. The Company shall pay or cause to be paid to Employee, during
the term of employment, an annual salary in respect of each calendar year at the
rate of not less than $515,000 per annum. The Company may increase, but not
decrease, such annual salary at any time and from time to time during the term
of employment. In addition to annual salary, Employee may be entitled to receive
an annual bonus in respect of each calendar year based on a target percentage of
the salary paid to Employee during such calendar year of 100%. Employee
acknowledges that his or her actual annual bonus may vary and range from 0% to
150% of the target amount, depending on actual performance of the Company and
Employee.

 

1



--------------------------------------------------------------------------------

The Board of Directors shall determine, in its sole discretion, the amount of
any salary increase annually, the amount of any annual bonus and whether to
increase the target percentage of Employee’s annual bonus. The payment of any
bonus compensation shall be made in accordance with the Company’s then current
practices and policies, including without limitation, less the usual required
payroll deductions and withholding.

 

The Company shall pay or reimburse Employee, in accordance with Company policies
applicable to employees at Employee’s level, for all travel, entertainment and
other business expenses actually incurred or paid by Employee in the performance
of his or her duties hereunder, if properly substantiated and submitted.

 

4. Benefits.

 

(a) Employee shall be eligible to participate in any pension, profit-sharing,
employee stock ownership, vacation, insurance, hospitalization, medical, health,
disability and other employee benefit or welfare plan, program or policy whether
now existing or established hereafter (collectively, the “Benefit Plans”), to
the extent that employees at Employee’s level are generally deemed eligible
under the general provisions thereof. The Company reserves the right to amend or
cancel any such Benefit Plan in its sole discretion.

 

(b) Life Insurance. During the Initial Term of the term of employment, with
respect to each indicated year, the Company shall pay the Employee an annual
amount equal to 167% of the premium the Company would have to pay to obtain,
from a carrier chosen by the Company, term life insurance coverage on the
Employee’s life in the following amounts for the indicated period during the
term of employment:

 

Year Ending

--------------------------------------------------------------------------------

  

Insurance Amount

--------------------------------------------------------------------------------

October 31, 2005

   $5 million

October 31, 2006

   $4 million

October 31, 2007

   $3 million

October 31, 2008

   $2 million

October 31, 2009

   $2 million

 

Employee shall be under no obligation to use the payments made by the Company
pursuant to the preceding sentence to purchase life insurance. The payments made
to Employee hereunder shall not be taken into account for any purpose under any
retirement, profit sharing or other benefit plan of the Company or any affiliate
of the Company. The Company’s obligation to make such payments shall terminate
upon the date a notice of termination of Employee’s employment is effective.

 

2



--------------------------------------------------------------------------------

5. Termination.

 

(a) For Cause. Provided that notice of termination has not previously been given
under any other Subsection hereof, the Company shall have the right to terminate
Employee’s employment for cause upon written notice to Employee at any time. In
such event, Employee’s employment with the Company shall terminate immediately
and Employee shall be entitled to receive (i) any earned and unpaid salary
accrued through the date of such termination, and (ii) subject to the terms
thereof, any benefits which may be due to Employee under the provisions of any
Benefit Plan. Employee hereby disclaims any right to receive a pro rata portion
of his or her annual bonus with respect to the year in which such termination
occurs. For purposes hereof, “cause” shall mean termination by action of the
Company’s Board of Directors or any committee thereof because of (i) Employee’s
conviction (treating a nolo contendere plea as a conviction) of a felony
(whether or not any right to appeal has been exercised); (ii) willful refusal
without proper cause to perform his or her obligations under this Agreement;
(iii) misappropriation, embezzlement or reckless or willful destruction of
Company property; (iv) willful and material breach of any statutory or common
law duty of loyalty to the Company having a significant adverse effect on the
Company’s financial condition or reputation; or (v) Employee’s material breach
of the covenants provided for in Sections 8, 9 and 10, of this Agreement. In the
event (i) such termination is because of the Employee’s willful refusal without
proper cause to perform any one or more of his or her obligations under this
Agreement, (ii) such notice is the first such notice of termination for any
reason delivered by the Company to the Employee under this Section 5(a), and
(iii) within 10 days following the date of such notice the Employee shall cease
his or her refusal and shall use his or her best efforts to perform such
obligations, the termination shall not be effective.

 

(b) Termination by Employee For Good Reason or by the Company Without Cause.

 

(i) Termination by Employee. Provided that notice of termination has not
previously been given under any other Section hereof, Employee shall have the
right to terminate his or her employment with the Company under this Agreement
for good reason upon 30 days prior written notice delivered to the Company at
any time within 180 days after the occurrence of any of the following events (a
“Good Reason Event”), indicating in such notice which Event has occurred:

 

(A) A change in the location of Employee’s office or of the Company’s principal
executive offices to a place which is more than 50 miles from the location of
Employee’s office or the location of the Company’s principal executive offices
prior to such change;

 

(B) A material reduction in Employee’s decision-making, budgetary, operating,
staff and other responsibilities, taken as a whole, or a change in the person or
persons to whom Employee reports to a person or persons of lesser rank, title or
responsibility; provided, however, that the appointment of a non-executive
Chairman of the Board or any other officer whose appointment is required or
determined by the Board of Directors to be advisable in light of legal or
regulatory requirements shall not be deemed a Good Reason Event; or

 

3



--------------------------------------------------------------------------------

(C) Any material breach of this Agreement by the Company.

 

(ii) Termination by the Company. Provided that notice of termination has not
previously been given under any other Subsection hereof, the Company shall have
the right at any time with the approval of a majority vote of the Board of
Directors to terminate Employee’s employment under this Agreement without cause,
by giving written notice thereof to Employee.

 

(c) Upon the expiration of the notice period provided in Section 5(b)(i) or in
the notice given under Section 5(b)(ii), Employee shall be relieved of his or
her management position with the Company and his or her duties hereunder;
provided, however, that a Good Reason Event shall not be deemed to have occurred
if within such 30-day notice period the Company shall have cured the conditions
that constituted the Good Reason Event. If either such notice is so given,
Employee shall be entitled to receive, subject to the terms thereof, all
benefits which may be due to Employee under the provisions of any Benefit Plan
and Section 5(d) hereof and to elect in the notice under Section 5(b)(i) or,
within 30 days after receiving a notice under Section 5(b)(ii), to receive
either a lump sum severance payment in the amount, and upon the terms and
conditions, provided in Section 5(c)(A) and calculated as set forth in the last
paragraph of this Section 5(c), or to remain an employee of the Company upon the
terms and conditions provided in Section 5(c)(B). Employee shall elect either:

 

  (A) to terminate his or her employment with the Company, in which case
Employee shall receive: (x) subject to the terms thereof, all benefits which may
be due to Employee under the provisions of any Benefit Plan; and (y) in a lump
sum severance payment, within 30 days following the effective date of such
termination, the present value (using the discount rate described below) of an
amount equal to the sum of the annual salary at the rate in effect on the date
of termination of employment or, if applicable, immediately prior to the Good
Reason Event, whichever is greater, plus an annual bonus in a minimum amount
equal to Employee’s then applicable target bonus amount or, if applicable, the
Employee’s applicable target bonus amount in effect immediately prior to the
Good Reason Event, whichever is greater, for the remainder of the existing term
of this Agreement, without any further renewal or continuation, provided that
such amount shall be not less than the sum of such salary and bonus pro rated
for a 24-month period, or

 

  (B) to remain an employee of the Company for a period (as determined by
Employee) of up to 24 months following the date notice of termination is given
pursuant to Section 5, in which case Employee shall be relieved of his or her
management position with the Company and his or her duties hereunder, and shall
(i) continue to receive both salary, based on a rate equal to his or her annual
rate in effect on the date of termination of employment or, if applicable,
immediately prior to the Good Reason Event, whichever is

 

4



--------------------------------------------------------------------------------

greater, and annual bonus in respect of such period (in each case payable within
30 days after the end of the respective calendar year and prorated for any
portion of a year), each such bonus to be based on an amount equal to Employee’s
then applicable target bonus amount or, if applicable, the Employee’s applicable
target bonus amount in effect immediately prior to the Good Reason Event,
whichever is greater, and (ii) receive a discounted lump sum payment pursuant to
Section 5(c)(A)(y) for any portion of the term of employment remaining after
such period (without any further renewal or continuation); provided, however,
that if Employee accepts full-time employment with any other corporation,
partnership, trust, government or other entity (“Entity”) during such period or
notifies the Company in writing of his or her intention to terminate his or her
employment during such period, Employee shall cease to be an employee of the
Company effective upon the commencement of such employment or the effective date
of such termination as specified by Employee in such notice, and shall be
entitled to receive, subject to the terms thereof, all benefits due to Employee
under the provisions of any Benefit Plan and a discounted lump sum cash payment
for the balance of the salary and bonus Employee would have been entitled to
receive pursuant to this Section 5(c)(B) had Employee remained on the Company’s
payroll until the end of the Initial Term or such 24-month period whichever is
greater, provided, further, however, that Employee shall not be entitled to
receive any such lump sum cash payment if he or she accepts full-time employment
with any subsidiary or Affiliate of the Company. For purposes of this Agreement,
the term “Affiliate” shall mean an Entity which, directly or indirectly,
controls, is controlled by or is under common control with, the Company or Time
Warner Inc. (“TWI”).

 

  (C) In partial consideration for the Company’s obligation to make the payments
described in this Section 5(c), Employee shall execute and deliver to the
Company a release in the form as set forth in Exhibit A. The Company shall
deliver such release to Employee promptly after the written notice of
termination or a Good Reason Event, as applicable, is delivered pursuant to this
Section 5. Employee shall execute and deliver such release to the General
Counsel of the Company within 21 days of receipt of notice of termination. If
Employee shall fail to execute and deliver to the Company such release within 30
days of Employee’s receipt thereof from the Company, Employee’s employment with
the Company shall terminate effective at the end of such 30-day period and
Employee shall receive, in lieu of the severance arrangements described in
Section 5(b), a lump sum cash payment in an amount determined in accordance with
the personnel policies of the Company then applicable.

 

Any lump sum payments required to be made pursuant to the foregoing provisions
of this Section 5(c) shall be discounted to present value from the times at
which such amounts would have been paid absent any such termination at an annual
discount rate for the relevant period equal to the “applicable Federal rate”
(within the meaning of Section 1274(d) of the Internal Revenue Code of 1986 (the
“Code”)), compounded semi-annually, in effect on the date of such termination.
The use of this rate is hereby elected by the Company and Employee pursuant to
Treas. Reg. § 1.280G- I

 

5



--------------------------------------------------------------------------------

Q/A32, if applicable (provided that in the event such election is not permitted,
such other rate determined as of such other date as is applicable for
determining present value under Section 280G of the Code shall be used).

 

(d) In addition, whether Employee elects to receive either a lump sum severance
payment in the amount, and upon the terms and conditions, provided in Section
5(c)(A) and calculated as set forth in the last paragraph of Section 5(c), or to
remain an employee of the Company upon the terms and conditions provided in
Section 5(c)(B), during the period (the “COBRA Period”) from the date the notice
of termination of Employee’s employment is effective (i.e., Employee is no
longer considered an employee for payroll purposes) until the earlier of (x) the
date the Employee is no longer obtaining health insurance coverage pursuant to
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), or (y) the last day of the Initial Term, the Company shall pay
Employee $15,800 per year. During the period, if any, from, but excluding, the
last day of the COBRA Period until the earlier of (a) the last day of the
Initial Term or (b) the date Employee is eligible to receive health benefits by
virtue of other employment, the Company shall pay Employee $5,000 per year.
These amounts will be appropriately prorated for any partial period and may, at
the Company’s option be paid at monthly or quarterly intervals in advance or
such other intervals as the Company deems convenient.

 

(e) Office Facilities. For the period beginning when Employee gives notice of
termination under Section 5(b)(i) or receives notice of termination from the
Company pursuant to this Section 5(b)(ii), and ending six months thereafter,
Employee will, without charge to Employee, have use of reasonable office space
and reasonable office facilities at Employee’s principal job location
immediately prior to his or her termination of employment, or other location
reasonably close to such location, together with reasonable secretarial services
in each case appropriate to an employee of Employee’s position and
responsibilities prior to such termination of employment but taking into account
Employee’s reduced need for such office space and secretarial services.

 

(f) During the period Employee remains an employee of the Company pursuant to
Section 5(c)(B), Employee will continue to be eligible to participate in the
Company’s Benefit Plans and to receive, subject to the terms and conditions
thereof, all benefits, which are received by other employees at Employee’s level
thereunder other than options or similar equity-based or incentive awards.

 

6. Death; Disability.

 

(a) Death. If Employee shall die while employed by the Company, Employee’s
employment under this Agreement shall thereupon terminate and Employee’s estate
or beneficiaries, as the case may be, shall be entitled to receive as promptly
as practicable but in any event within 30 days after reasonably satisfactory
evidence of Employee’s death is received by the Company (i) any earned and
unpaid salary accrued to Employee through the period ending 30 days following
the date of Employee’s death and a pro rata portion of the target annual bonus
amount in effect immediately prior to Employee’s death; and (ii) subject to the
terms thereof, any benefits which may be due to Employee’s estate or
beneficiaries under the provisions of any Benefit Plan.

 

6



--------------------------------------------------------------------------------

(b) Disability. Provided that notice of termination has not previously been
given under any Section hereof, if Employee becomes ill or is injured or
disabled during the term of this Agreement such that Employee fails to perform
all or substantially all the duties to be rendered hereunder and such failure
continues for a period in excess of 26 consecutive weeks (a “Disability”), the
Company may terminate the employment of Employee under this Agreement upon
written notice to Employee at any time and thereupon Employee shall be entitled
to receive (i) any earned and unpaid salary accrued through the date of such
termination; (ii) subject to the terms thereof, any benefits which may be due to
Employee under the provisions of any Benefit Plan; and (iii) a lump-sum cash
payment equal to the sum of 75% of Employee’s then current annual salary and
then applicable target annual bonus amount prorated for an 18 month period, less
the amount of any disability insurance proceeds payable to Employee under any
disability insurance policy or program covering Employee provided by the
Company, including the group disability insurance coverage provided to certain
senior executives.

 

In addition to the Company’s standard group coverage, during the Employee’s term
of employment, the Company shall provide disability insurance coverage for the
Employee under the Company’s Individual Supplemental Income Protection Plan
available generally to the senior executives of the Company, at a level
comparable to that available to Employee under such Plan on November 1, 2004, or
substantially equivalent coverage. In addition, during the Employee’s term of
employment, the Company shall obtain additional disability insurance coverage
for the Employee that provides a monthly disability benefit of $6,500 or such
lesser amount that Employee shall select.

 

7. Stock Options and Other Incentive Awards. Upon Employee’s termination of
employment with the Company for any reason, Employee’s rights to benefits and
payments under any stock options, restricted shares or other incentive plans
shall be determined in accordance with the terms and provisions of such plans
and any agreements under which such stock options, restricted shares or other
awards were granted.

 

8. Trade Secrets; Work Products, Etc. Except in connection with the performance
of his or her duties hereunder, Employee hereby expressly covenants and agrees
that Employee will not at any time while employed by the Company or thereafter,
exploit, use, sell, publish, disclose, communicate or divulge to any person or
Entity, other than the Company and its subsidiaries, either directly or
indirectly, any trade secrets or confidential information, knowledge or data
regarding the Company or any of its subsidiaries or Affiliates or any of their
respective officers, directors or employees including, without limitation, the
existence and terms of this Agreement, other than such information, knowledge or
data which has been released by the Company or such subsidiaries, Affiliates or
others to the public (except that with respect to the terms of this Agreement,
Employee may communicate such terms to Employee’s spouse and Employee’s
attorneys and financial advisors). Notwithstanding the foregoing, Employee may
disclose such trade secrets or confidential information, knowledge, data or
terms when required to do so by a court or government agency or legislative body
of competent jurisdiction, provided Employee first notifies the Company orally
and in writing as promptly as possible of such requirement so that the Company
may either seek an appropriate protective order or waive compliance with the
provisions of this Section, and provided further that if, in the absence of such
protective order or waiver, Employee is

 

7



--------------------------------------------------------------------------------

nevertheless, in the written opinion of his or her counsel, reasonably
acceptable to the Company addressed to and delivered to the Company, otherwise
required to disclose such information to any such court, government agency or
legislative body or else stand liable for contempt or suffer other material
penalty, Employee may disclose such information in such case without liability
hereunder so long as such disclosure does not exceed that required by such
court, government agency or legislative body.

 

Employee hereby grants and assigns to the Company all rights (including, without
limitation, any copyright or patent) in the results and proceeds of all services
provided by Employee hereunder and all such services shall be subject in all
respects to the supervision, control and direction of the Company. Any work in
connection with such services shall be considered “work made for hire” under the
Copyright Law of 1976 or any successor thereof, and the Company shall be the
owner of such work as if the Company were the author of such work.

 

9. Non-Compete; Solicitation. Employee hereby expressly covenants and agrees
that:

 

(a) Employee will not at any time during the term of employment and for a period
of eighteen months following the date a notice of termination of Employee’s
employment is effective as provided herein (i.e., Employee is no longer serving
as Chairman and Chief Executive Officer, whether or not Employee remains on the
Company payroll pursuant to Section 5 (c) (B)), be or become an officer,
director, partner or employee of or consultant to or act in any managerial
capacity with or own any equity interest in any Entity (an “Affiliated Person”)
which is a “Competitive Business Entity” (as such term is defined on Exhibit B
hereto); provided, however, that (i) ownership of less than 1% of the
outstanding equity securities of any Entity listed on any national securities
exchange or traded on the National Association of Securities Dealers Automated
Quotation System shall not be prohibited hereby, and (ii) in the event Employee
is terminated pursuant to Section 5(b), Employee is hereby permitted to accept
employment with either TWI or Advance/Newhouse Partnership (or their respective
affiliates and successors) and such employment shall not violate the provisions
of this Section 9.

 

(b) Employee will not at any time during the term of employment and for a period
of eighteen months after the date a notice of termination of Employee’s
employment is effective as provided herein, solicit (or assist or encourage the
solicitation of) any employee of the Company or any of its subsidiaries or
Affiliates to work for Employee or for any Entity in which Employee owns or
expects to own more than a 1% equity interest or for which Employee serves or
expects to serve as an Affiliated Person.

 

For the purposes of this Section 9(b), the term “solicit any employee” shall
mean Employee’s contacting, or providing information to others who may be
expected to contact any employee of the Company or any of its subsidiaries or
Affiliates regarding their employment status, job satisfaction, interest in
seeking employment with Employee or any Affiliated Person or any related matter,
but shall not include general print advertising for personnel or responding to
an unsolicited request for a personal recommendation for or evaluation of an
employee of the Company or any of its subsidiaries or Affiliates.

 

8



--------------------------------------------------------------------------------

10. Documents; Conduct. Employee hereby expressly covenants and agrees that:

 

(a) Following termination of Employee’s employment with the Company for any,
reason or at any time upon the Company’s request Employee will promptly return
to the Company all property of the Company and its subsidiaries and Affiliates
in his or her possession or control (whether maintained at his or her office,
home or elsewhere), including, without limitation, all copies of all management
studies, business or strategic plans, budgets, notebooks and other printed,
typed, written or electronic materials, documents, diaries, calendars and data
of or relating to the Company or its subsidiaries or Affiliates or their
respective personnel or affairs; and

 

(b) Employee will not at any time denigrate, ridicule or intentionally criticize
the Company or any of its subsidiaries or Affiliates or any of their respective
products, properties, employees, officers or directors, including, without
limitation, by way of news interviews, or the expression of personal views,
opinions or judgments to the news media.

 

11. Breach by Employee. Employee hereby expressly covenants and agrees that the
Company will suffer irreparable damage in the event any provisions of Sections
8, 9 and 10 are not performed or are otherwise breached and that the Company
shall be entitled as a matter of right to an injunction or injunctions and other
relief to prevent a breach or violation by Employee and to secure its
enforcement of Section 8, 9 and 10 resort to such equitable relief, however,
shall not constitute a waiver of any other rights or remedies which the Company
may have.

 

12. Representations.

 

(a) Employee represents and warrants to the Company that this Agreement is
legal, valid and binding upon Employee and Employee is not a party to any
agreement or understanding which would prevent the fulfillment by Employee of
the terms of this Agreement. Employee has consulted with his or her legal, tax,
financial and other advisors, to the extent desired, prior to execution and
delivery of this Agreement.

 

(b) The Company represents and warrants to Employee that this Agreement is
legal, valid and binding upon the Company and the Company is not a party to any
agreement or understanding which would prevent the fulfillment by the Company of
the terms of this Agreement.

 

13. Notice. Any notice required or permitted to be given hereunder shall be in
writing (except where required to be given orally) and shall be sufficiently
given or sent by registered or certified mail or delivered, in person, if to
Employee at the address set forth on the last paragraph hereof, or at such other
address as Employee shall designate by written notice to the Company, and if to
the Company at 10475 Park Meadows Drive, Littleton, CO 80124 attention of the
General Counsel or at such other address as the Company shall designate by
written notice to Employee.

 

14. Successors and Assigns. This Agreement is personal in its nature and neither
of the parties hereto shall, without the consent of the other, assign or
transfer this

 

9



--------------------------------------------------------------------------------

Agreement or any right or obligations hereunder; provided however, that the
provisions hereof shall inure to the benefit of, and be binding upon, any
successor of the Company, whether by merger, consolidation, transfer of all or
substantially all of the assets of the Company, or otherwise.

 

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Colorado irrespective of
its conflicts of law rules, except for the By-laws referred to in Section 24,
which shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware. To the extent that any applicable state or
Federal law, rule or regulation confers upon Employee any greater benefit or
right than that set forth in this Agreement, such law, rule or regulation shall
control in lieu of the provisions hereof relating to such benefit or right.

 

16. Mitigation. Employee shall have no obligation to mitigate damages in the
event of termination of Employee’s employment under this Agreement under Section
5 or 6, other than as necessary to prevent the Company from losing any tax
deductions to which it otherwise would have been entitled for any payments
deemed to be “contingent on a change” under the Code and any payments received
by Employee hereunder shall not be offset or reduced in any way by any other
earnings or payments which may be received by Employee from any source, except
as provided by this Section 16. It is acknowledged and agreed that any payment
which may be made by the Company to Employee under Section 5 or 6 is in the
nature of severance and is not a penalty payment.

 

17. Withholding. All payments required to be paid by the Company to Employee
under this Agreement will be paid in accordance with the payroll practices of
the Company or the terms of the Benefit Plans, as the case may be, and will be
subject to withholding taxes, social security and other payroll deductions in
accordance with the Company’s policies applicable to employees at Employee’s
level and the terms of the Benefit Plan.

 

18. Complete Understanding. This Agreement supersedes any prior contracts,
understandings, discussions and agreements relating to employment between
Employee, on the one hand, and the Company and its subsidiaries and Affiliates,
on the other, and constitutes the complete understanding between the parties
with respect to the subject matter hereof. No statement, representation,
warranty or covenant has been made by either party with respect thereto except
as expressly set forth herein.

 

19. Modification; Waiver. This Agreement cannot be changed, modified or amended
and no provision or requirement hereof may be waived without the consent in
writing of both the parties hereto. No waiver by either party at any time of any
breach by the other party of any condition or provision of this Agreement shall
be deemed a waiver of similar or dissimilar provisions or conditions at the same
or at any prior or subsequent time. Subject to Section 26, no policy, procedure
or practice of the Company whether now or hereafter in effect shall be deemed to
modify, amend or supersede any provision of this Agreement except as
contemplated or provided otherwise in this Agreement.

 

20. Headings. The headings in this Agreement are for convenience of reference
only and shall not control or affect the meaning or construction of this
Agreement.

 

10



--------------------------------------------------------------------------------

21. Use of Likeness. The Company and TWI shall have the right to use Employee’s
name, biography and likeness in connection with their respective businesses and
that of their subsidiaries and Affiliates, but not for use as a direct
endorsement.

 

22. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

 

23. Set-off. The Company and its subsidiaries and Affiliates shall have no right
to set-off payments owed to Employee hereunder against amounts owed or claimed
to be owed by Employee to the Company or its subsidiaries or Affiliates under
this Agreement or otherwise.

 

24. Indemnification. The Company shall indemnify Employee to no lesser extent
than provided in the Company’s By-laws on the date hereof (the provisions of
which are hereby incorporated by reference herein), notwithstanding any changes
or amendments to such By-laws after the date hereof adversely affecting,
limiting or reducing such indemnification.

 

25. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

 

26. Changes. Subject to Section 5, the Company and its subsidiaries and
Affiliates are entitled to amend, modify, terminate or otherwise change at any
time or from time to time any and all Benefit Plans and policies, practices or
procedures referred to in this Agreement, and all references herein to such
Benefit Plans and policies, practices and procedures shall be to such as from
time to time in effect, except as otherwise specifically herein provided.

 

27. Beneficiaries. Whenever this Agreement provides for any payment to the
Employee’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Employee may designate in writing (using the form of
Beneficiary Designation attached hereto as Exhibit C) and filed with the
Company. The Employee shall have the right to revoke such Beneficiary
Designation and redesignate a beneficiary by filing with the Company (and any
applicable insurance company) a later dated Beneficiary Designation to such
effect.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee and the Company have caused this Agreement to be
executed as of the date first above written.

 

TIME WARNER TELECOM INC.

By:

 

/s/ Theodore H. Schell

--------------------------------------------------------------------------------

Name:

 

Theodore H. Schell

Title:

 

Chairman, Compensation Committee

 

Agreed to and accepted as of the date first above written

 

/s/ Larissa L. Herda

--------------------------------------------------------------------------------

Name:

 

Larissa L. Herda

Title:

 

Chairman, President and

Chief Executive Officer

 

Address for Notices:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

12